DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the communication filed on 09/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 09/23/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed light emitting device comprising the first light emitting element comprises a first n-side electrode and a first p-side electrode and has: a first light emitting element first surface at which the first n-side electrode and the first p-side electrode are located, a first light emitting element second surface opposite the first light emitting element first surface; the second light emitting comprises a second n-side electrode and a second p-side electrode and has: a second light emitting element first surface at which the second n-side electrode and the second p-side electrode are located, a second light emitting element second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakabayashi (US 2019/0237634; see, e.g., FIG. 2A) discloses a light emitting device comprising: a first layered structure comprising a first light emitting element 20 (e.g., left) and a second light emitting element 20 (e.g., right), wherein: the first light emitting element 20 (e.g., left) comprises a first n-side electrode 22 and a first p-side electrode 21 and has (Para 0046): a first light emitting element first surface e.g., bottom surface at which the first n-side electrode 22 and the first p-side electrode 21 are located, a first light emitting element second surface e.g., top surface opposite the first light emitting element first surface e.g., bottom surface, a first light emitting element third surface e.g., front surface between the first light emitting element first surface e.g., bottom surface and the first light emitting element second surface e.g., top surface, a first light emitting element fourth surface e.g., back surface opposite the first light emitting element third surface e.g., front surface, a first light emitting element fifth surface e.g., right surface between the first light emitting element first surface e.g., bottom surface and the first light emitting element second surface e.g., top surface and between the first light emitting element third surface e.g., front surface and the first light emitting element fourth surface e.g., back surface, and a first light emitting element sixth surface e.g., left surface opposite the first light emitting element fifth surface e.g., right surface, and the second light emitting 20 (e.g., right) comprises a second n-side electrode 22 and a second p-side electrode 21 and has (Para 0046): a second light emitting element first surface e.g., bottom surface at which the second n-side electrode 22 and the second p-side electrode 21 are located, a second light emitting element second surface e.g., top surface opposite the second light emitting element first surface e.g., bottom surface, a second light emitting element third surface e.g., front surface between the second light emitting element first surface e.g., bottom surface and the second light emitting element second surface e.g., top surface, a second light emitting element fourth surface e.g., back surface opposite the second light emitting element third surface e.g., front surface, a second light emitting element fifth surface e.g., left surface between the second light emitting element first surface e.g., bottom surface and the second light emitting element second surface e.g., top surface and between the second light emitting element third surface e.g., front surface and the second light emitting element fourth surface e.g., back surface, the second light emitting element fifth surface e.g., left surface located closer to the first light emitting element fifth surface e.g., right surface than to the first light emitting element sixth surface e.g., left surface, and a second light emitting element sixth surface e.g., right surface opposite the second light emitting element fifth surface e.g., left surface; a first light-transmissive member 50 covering at least a portion of each of the first light emitting element fifth surface e.g., right surface, the first light emitting element sixth surface e.g., left surface, the second light emitting element fifth surface e.g., left surface, and the second light emitting element sixth surface e.g., right surface (Para 0039); and a first wavelength converting member 30 on the first light-transmissive member 50 (Para 0039); wherein the first layered structure, the first light-transmissive member 50, and the first  avelength converting member 30 are aligned in a first direction e.g., vertical direction; and wherein the first light emitting element 20 (e.g., left) and the second light emitting element 20 (e.g., right) are aligned in a second direction e.g., horizontal direction orthogonal to the first direction e.g., vertical direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/29/2022